[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION TO STRIKE #110
The plaintiff moves to strike the second count of the defendant's Revised Counterclaim for failure to sufficiently allege a violation of the Connecticut Unfair Trade Practices Act (CUTPA). In the second count of his counterclaim the defendant alleges that plaintiff breached an agreement to perform landscaping work for the defendant, and that such breach violates CUTPA because plaintiff "failed to complete the work that he originally agreed to perform for the defendant thus requiring the defendant to incur additional expenses" to have the work completed by a third party.
The motion to strike is granted because defendant has merely alleged a breach of contract, and such allegation is insufficient to state a claim for relief under CUTPA. See, e.g. Rehoex Aussenhandel v. Grant Airmass Corp., 2 CTLR 457 (November 5, 1990, Lewis, J.); see also Calise v. Piro, 2 CTLR 546 (November 26, 1990, Katz, J.).
RYAN, J.